Title: To Thomas Jefferson from John Pope, 28 March 1808
From: Pope, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     senate-chamber march 28th 1808
                  
                  I did some time since recommend to your attention Mr B. Park as a fit person to fill the vacancy occasioned by the Death of T. T. Davis—I entertain a very high opinion of this Gentleman & beleive his appointment would give very general satisfaction to the people of the Indiana Territory—If however it should not be your pleasure to nominate Mr Park, permit me to request you to consider Fortunatus Causeby Esqr of Louisville kentucky a candidate for the office—Mr Causeby has been several times a member of the kentucky Legislature & is respectable both for his talents & integrity—I am with sentiments of high consideration & respect your most obt
                  
                     John Pope 
                     
                  
               